 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9

10                               CENTRAL DISTRICT OF CALIFORNIA
11

12
     CYNTHIA J. MARCUS,                                 )   Case No.: 2:19-cv-01747-R-JPR
13
                                                        )
                                                            ORDER TO SHOW CAUSE IN RE
14                  Plaintiff,                          )   PRELIMINARY INJUNCTION
           vs.                                          )
15                                                      )   Hearing Date:      March 27, 2019
     BANK OF AMERICA, N.A., Et. Al.                     )   Time:              10:00 a.m.
16                                                          Courtroom:         880
                                                        )   Judge:             Real
17                                                      )
18                  Defendants.                         )
                                                        )
19

20   TO NATIONSTAR MORTGAGE L.L.C. AND QUALITY LOAN SERVICE

21         PLEASE TAKE NOTICE THAT you are hereby ordered to appear in
22
     Courtroom 880 of the United States Courthouse located at 255 East Temple Street, Los
23

24
     Angeles, California 90012, on March 27, 2019 at 10:00 a.m., and show cause why a

25   preliminary injunction should not be issued enjoining Nationstar L.L.C. and Quality Loan
26
     Service from foreclosing on the residence located at 592 Santa Rosa Lane, Santa Barbara,
27
     California 93018, presently owned by the Marcus Family Trust, of which plaintiff
28

                                                       1
                 MARCUS v. BANK OF AMERICA, N.A., Et. Al.: OSC In Re Request for Preliminary Injunction
 1
     Cynthia Marcus is trustee, until plaintiff’s rights in regards to the property are determined

 2   by a trial or some other dispositive court proceeding.
 3
            IT IS HEREBY FURTHER ORDERED that Defendant file its opposition
 4
     papers no later than March 22, 2019 at 10:00 a.m., and Plaintiff file her reply papers no
 5

 6   later than March 24, 2019 at 10:00 a.m..
 7
     Dated: March 19, 2019                                     By:
 8
                                                                        ______________________
 9
                                                                        HON. MANUEL REAL
10                                                                      U.S. DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                MARCUS v. BANK OF AMERICA, N.A., Et. Al.: OSC In Re Request for Preliminary Injunction
